Case 5:21-mj-00553-DUTY Document 8 Filed 08/26/21 Page 1 of 2 Page ID #:21

                                                                               FILED
                                                                   CLF'RK, U.S. DISTRICT COURT
                                                                                                 ;~.

  1
                                                                        AUG 2 62021
  2
                                                                 CENTRAL DIST        CALIFORNIA
                                                                 EASTERN DIVIS          DEPUTY
  3
!
C
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
      UNITED STATES OF AMERICA,                       Case No.:Si ~1_ r'~/~~
 11
                             Plaintiff,               ORDER OF DETENTION PEN                           G
 12                                                   FURTHER REVOCATION
                     v.                               PROCEEDINGS
 13                                                    FED. R. CRIM. P. 32.1(a)(6); 18
                                                        .S.C. § 3143(a)(1))
 14
                             Defendant.
 15
16          The defendant having been arrested in this District pursuant to a warrant
 17 issued by the United States District Court for the ~~~'~                        District of
18         ~~~,~for alleged violations) of the terms and conditions of probation
 19 or supervised. release; and
20          Having conducted a detention hearing puisuant to Federal Rule of Criminal
21    Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~       The defendant has not inet his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under 18
24             U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (~)         infoimation in the Pretrial Services Report and Recommendation
26            (~t)        information in the violation petition and reports)
27            () the defendant's nonobjection to detention at this tune
28            ()          other:
Case 5:21-mj-00553-DUTY Document 8 Filed 08/26/21 Page 2 of 2 Page ID #:22




     1            and/ or
  2 B.(~         The defendant has not met his/her burden of establishing by clear and
 3               convincing evidence that he/she is not likely to pose a danger to the
 4               safety of any other person or the community if released under 18 U.S.C.
 5               § 3142(b) or (c). This finding is based on the following:
 6              (~l    information in the Pretrial Services Report and Recommendation
 7              (~     information in the violation petition and reports)
 8              ()     the defendant's nonobjection to detention at this time
 9              ()     other:
10
11       IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~~S~ Z-~ I ~
15                                                  United States Magistrate Judge
16
17


fL!l
20
21
22
23
24
25
26
27
28


                                                2
